Citation Nr: 1543588	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-42 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel







INTRODUCTION

The Veteran served from August 1987 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the increased schedular rating sought for the Veteran's left knee disability.  A notice of disagreement was received in January 2009; a statement of the case was issued in September 2009 and a VA Form 9 was received in November 2009.  

The issue of entitlement to a TDIU has not been certified for appeal; rather, the May 2011 Board Remand addressed this inferred issue in its remand order as the evidence suggested that the Veteran may be unemployable due to symptoms of his service-connected left knee disability.  See May 2011 Board Remand.  The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that an entitlement to a total disability rating based on an individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, in accordance with Rice, the Board has proper jurisdiction over the issue of entitlement to a TDIU due to the Veteran's service-connected left knee disability and can therefore proceed with the appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In May 2011 and May 2013, the Board remanded the issue of entitlement to a TDIU due to the Veteran's multiple service-connected left knee disabilities for further development.  See May 2011 Board Remand; see also May 2013 Board Remand.  

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a TDIU due to his service-connected left knee disabilities.  He asserts that his multiple service-connected left knee disabilities prevent him from working.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under the duty to assist, a medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claim can be decided. 

February 2015 VA Examination and March 2015 Addendum Opinion

The Veteran was afforded a VA examination in February 2015.  The February 2015 VA examiner noted that the Veteran's left knee disability caused functional impairments when performing occupational tasks.  See February 2015 VA Examination, page 8.  Specifically, the February 2015 VA examiner described the Veteran's functional impairments as causing the Veteran to have limited standing and walking abilities.  Id.  Of note, the February 2015 VA examiner did not review the Veteran's entire claims file in rendering his conclusion, but, rather, only reviewed the Veteran's VA treatment records.  See February 2015 VA Examination, page 1.  

Consequently, an addendum opinion was requested from the February 2015 VA examiner to review the Veteran's claims file and provide a more complete opinion, to include, among other issues, the Veteran's functional impairments and his level of education, special training, and previous work experience.  See March 2015 Request for Physical Examination (VA Form 21-2507a).  In addition, the February 2015 VA examiner was to provide examples of the types of possible employment that the Veteran would be eligible to conduct, if the examiner deemed that the Veteran's functional impairments did not preclude employment in a sedentary capacity.  Id. 

Subsequently, in a March 2015 addendum opinion, the February 2015 VA examiner stated that the Veteran's claims file was reviewed and opined that:

[The] Veteran's knee condition could present functional impairments that may impact physical employment involving prolonged standing and walking but may be remedied with reasonable accommodation per federal guidelines. Sedentary employment would not be impacted.  

See March 2015 VA Addendum Opinion.         

The Board deems the February 2015 VA opinion and the subsequent March 2015 addendum opinion as inadequate.  These opinions do not discuss the Veteran's employment history, along with his level of education and special training, which might impact the types of sedentary employment the Veteran would be eligible for.  Parenthetically, the Board notes that the November 2011 VA examination opinion also failed to address these issues.    

Moreover, in light of a January 2015 Bay Pines VA Medical Center (VAMC) physical therapy treatment note, the Board notes that the February 2015 medical opinion and the March 2015 addendum opinion do not address any sedentary functional impairments that the Veteran might suffer.  See January 2015 Bay Pines VAMC Physical Therapy Treatment Note.  In this treatment note, the physical therapist acknowledged the Veteran's reporting of pain getting worse while getting up and sitting down, and his functional limitations hindering the Veteran's ability to perform even recreational activities such as sleeping and ambulating.  Id.    

In addition, the Board notes that the February 2015 medical opinion and the March 2015 addendum opinion were rendered a few months after the Veteran underwent an operation for a total left knee joint replacement in December 2014.  See February 2015 VA Examination, page 6.  The Board also notes that the Veteran has a temporary 100 percent evaluation for his service-connected left total knee replacement from December, 1, 2014 (the day of the Veteran's surgery) until January 31, 2016.  See March 2015 Rating Decision Codesheet.  From February, 1, 2016, the Veteran's left total knee replacement evaluation will be rated at 30 percent disabling.  Id.       

In light of the close proximity of the February 2015 examination to the total left knee joint replacement conducted in December 2014, the Board agrees with the Veteran's representative's arguments made in a June 2015 Statement of Accredited Representative in Appealed Case (VA Form 646).  See June 2015 Statement of Accredited Representative in Appealed Case (VA Form 646).  In this statement, the Veteran's representative argued for a new VA medical opinion that opines to the prognosis of the Veteran's left knee condition, specifically stating the likelihood of whether the Veteran's left knee condition will require additional attention in the future and opining as to the limitations it will pose once healed.  Id.   

Thus, the Board finds the issue of entitlement to a TDIU should be reconsidered and a medical opinion should be obtained based on 1) the severity of the Veteran's current service-connected left-knee disabilities, and 2) the prognosis of these disabilities and the functional impairments that they might impose once the Veteran recovers from his total left knee joint replacement surgery.  

Veteran's Application For Increased Compensation Based on Unemployability (VA-Form 21-8940)

The Veteran has not yet submitted a VA-Form 21-8940.  Therefore, pursuant to VA Fast Letter 13-13, on remand, the RO should furnish a VA Form 21-8940 to the Veteran for completion in order to properly process the Veteran's TDIU claim.  See VA Fast Letter 13-13.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and ask him to complete the form in a timely manner.
  
3.  Schedule the Veteran for a VA examination with 
an appropriate examiner (other than the one who performed the Veteran's February 2015 VA examination) to evaluate the impact his service-connected left knee disabilities have on his employability. 

The examiner must review the claims file and should note that review in the report.  

The examiner must take a history of the Veteran's educational and employment background.

The examiner must comment on the social and industrial impairment attributable to the service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities or age.

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

The examiner should also comment on the prognosis of the Veteran's left knee condition and opine as to the functional impairments (physical and sedentary) that might remain after the Veteran recovers from his total left knee joint replacement surgery.

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  

A complete rationale for any opinion offered should be provided.

5.  After all of the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  A decision should be made regarding whether to submit the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2015)

6.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




